           Case 1:20-cv-00778-CM Document 5 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZEV YOURMAN,

                                 Plaintiff,
                                                                 1:20-CV-0778 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 CLAUSE MEYERS, et al.,

                                 Defendants.

       Pursuant to the order issued March 6, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s federal claims for failure to state a claim on which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii). The Court declines to consider Plaintiff’s state-law claims under the

Court’s supplemental jurisdiction. 28 U.S.C. § 1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 14, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
